Citation Nr: 0949022	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  97-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

In November 2003, January 2006, and October 2008, the Board 
remanded the Veteran's appeal to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service treatment records show that he was 
involved in three separate motor vehicle accidents (MVA's) in 
July 1976 and February and March 1979.

3.  The Veteran admitted to in-service examiners that he was 
intoxicated at the time of his in-service MVA's in February 
and March 1979.

4.  The Veteran was not treated for a low back disability 
during active service, including at the time of his in-
service MVA's.

5.  The competent medical evidence shows that the Veteran's 
current low back disability is not related to his in-service 
MVA in July 1976.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 105(a), 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(m), 3.1(n), 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In letters dated in May 2001, November 2003, March 2006, and 
December 2008, VA notified the appellant of the information 
and evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran also was 
notified of the Dingess requirements in the December 2008 
VCAA notice letter.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
could not have provided pre-adjudication VCAA notice because 
the November 1996 rating decision that is the subject of this 
appeal was issued several years prior to the VCAA's 
enactment.    

The Appeals Management Center (AMC) cured any timing defect 
by re-adjudicating all of the Veteran's claims in an October 
2009 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  
The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, 20 Vet. App. at 376-78 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  

Finally, neither the Veteran nor his service representative 
has pled any error and the Board finds no basis for finding 
prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (discussing the rule of prejudicial 
error).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The Veteran has contended that he 
injured his low back as a result of an in-service MVA.  
Specifically, he contended on a VA Form 21-4176, "Report of 
Accidental Injury," dated in September 1997 that "morning 
reports" indicated that he was involved in an MVA on 
March 7, 1976.  He also stated that he could not remember 
when his in-service MVA had occurred.  As will be explained 
below in greater detail, the Veteran's service treatment 
records show only that he was involved in three separate 
MVA's in July 1976 and February and March 1979 and he was 
intoxicated at the time of the MVA's in February and March 
1979.

The Veteran has contended that he was treated at the Back and 
Neck Clinic in 1998 for his low back disability.  In response 
to a request for the Veteran's records, however, this 
facility notified the RO in August 2004 that no records were 
available for the Veteran.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The evidence of record includes the Veteran's service 
treatment records and his post-service private treatment 
records and VA medical records, including VA examination 
reports dated in April 1997 and May 2008.  After review of 
these examination reports, the Board finds that they provide 
competent, non-speculative evidence regarding the etiology of 
the Veteran's low back disability.  Thus, there is no duty to 
provide another examination.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Law and Regulations

The Veteran contends that he incurred a low back disability 
as a result of an in-service MVA in March 1976.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

VA compensation shall not be paid if a disability was the 
result of the Veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1(n), 3.301(c) (2009).  With 
respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, prohibits (effective for claims 
filed after October 31, 1990) payment of compensation for a 
disability that is a result of a Veteran's own alcohol or 
drug abuse.  Moreover, section 8052 also amended 38 U.S.C. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, as in this case, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was a result of the Veteran's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(n), 3.301.  

In short, the line of duty presumption is rebuttable where 
the "preponderance of the evidence" indicates that the 
Veteran's disability was due to his own willful misconduct.  
Thomas v. Nicholson, 423 F.3d 1279 (Fed. Cir. 2005).

Willful misconduct is an act involving conscious wrongdoing 
or a known prohibited action.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
did not per se constitute willful misconduct and willful 
misconduct as not determinative unless it is the proximate 
cause of injury, disease or death.  38 U.S.C.A. § 105(a); 38 
C.F.R. § 3.1(n).  When the drinking of an alcoholic beverage 
to enjoy its intoxicating effects and the intoxication 
results in disability, it will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(2) 
(2009).

In February 1998, VA's General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), service connection was 
precluded for a disability resulting from alcohol or drug 
abuse on the basis of in-service incurrence or aggravation of 
the claimed disability.  See VAOPGCPREC 2-98 (Feb. 10, 1998).



Factual Background

The Veteran's service treatment records show that, on July 8, 
1976, it was noted that the Veteran was hospitalized 
following an automobile accident on July 3, 1976.  The 
Veteran reported that, at the time of this MVA, he suffered 
trauma to the left side of his body with a fractured left 
eleventh rib and a left renal contusion.  The Veteran was 
transferred to a private hospital because there was no 
urologist available.  He was treated at that facility with 
bed rest, fluids, and observation.  The Veteran then was 
returned to a military hospital for further treatment.  
Physical examination was unremarkable except for a few healed 
scars over the anterior chest and some tenderness in the left 
quadrant and over the left lateral ribs.  Following 
evaluation by an in-service orthopedist, it was determined 
that "no specific treatment was indicated."  The Veteran 
was hospitalized for 18 days and then given convalescent 
leave.

On February 14, 1979, the Veteran complained of headaches, 
dizziness, and a right knee abrasion.  He reported that he 
had been in an MVA that morning.  He admitted to drinking 
alcohol (151-proof rum and tequila) but did not remember 
anything about the accident.  Physical examination showed 
edema and ecchymosis at the right medial orbit and equal 
strength in all extremities.  The Veteran appeared to be 
nervous and had uncontrollable muscle spasms in the upper 
trunk.  X-rays of the skull showed no sign of fracture.

In an emergency room (ER) report dated on March 14, 1979, it 
was noted that the Veteran had arrived in a private 
automobile and was under the influence of alcohol.  He 
reported that he had been involved in an MVA the evening 
before with trauma to his forehead and right knee.  The 
Veteran was driving while intoxicated and did not remember 
the accident.  The diagnosis was a mild concussion.

At the Veteran's separation physical examination in August 
1979, he reported a medical history of broken bones and bone 
joint or other deformity.  The Veteran reported that he had 
been hospitalized "due to car wreck July 3, 1976, for broken 
ribs and punctured kidney."  The in-service examiner noted 
that the Veteran had fractured his left index finger and 
experienced decreased flexion as a result.  None of this was 
considered disabling.  Clinical evaluation was normal except 
for scars on the upper chest, right elbow, shoulders, and 
forehead.

The post-service medical evidence shows that, on VA joints 
examination in April 1997, the Veteran's complaints included 
low back pain since an in-service MVA in 1978 in which he 
injured his back.  The Veteran reported that, since this 
accident, he experienced frequent locking of the low back.  
He stated that acute episodes of locking of the low back 
occurred two to three times a year with less severe episodes 
occurring once a month.  The more severe episodes required 
bed rest and medication.  Physical examination showed a level 
pelvis and normal appearing lumbar curve.  The Veteran was 
able to flex to 45 degrees with flattening of the lumbar 
spine although straightening up from this position caused 
weakness and irritability.  There was no significant 
tenderness on percussion of the lumbar spine.  X-rays of the 
lumbosacral spine showed curvature and alignment within 
normal limits, average vertebral bodies, narrowing L2 disc 
space and osteophytes compatible with degenerative disc 
disease, intact pedicles, and sacroiliac joint within normal 
limits.  The diagnoses included chronic lumbar strain 
syndrome "with a tendency to acute catches (locking up)."

On VA general medical examination in April 1997, it was noted 
that the Veteran had a history of "fairly heavy alcohol 
intake over the years."  He had stopped drinking in November 
1996.  A history of hypoglycemia related to alcohol intake 
was noted.  

As noted, the Veteran submitted a VA Form 21-4176, "Report 
of Accidental Injury," in September 1997 in which he 
contended that morning reports showed that he had been 
injured in an MVA on March 7, 1976, although he could not 
remember the date of this accident.  He stated that the 
driver of other vehicle which struck the vehicle where he was 
a passenger had been "under the influence (DWI)."  He also 
stated that a female passenger in the car with him was killed 
instantly.  He stated further that he had received "back and 
mental" injuries as a result of this accident.  At the time 
of the accident, the Veteran reported that he was sitting in 
the right front passenger seat and was asleep at the time of 
the accident.  

In response to a request for records, including a line of 
duty investigation in to the circumstances surrounding the 
Veteran's alleged in-service MVA in March 1976, the National 
Personnel Records Center in St. Louis, Missouri (NPRC), 
informed the RO in December 1997 that a review of records 
dated between 1975 and 1979 resulted in no relevant records.

The Veteran was treated as an outpatient by a private 
chiropractor in 1997 and 1998 for complaints of low back 
pain.  A review of these records shows that the Veteran 
reported in April 1997 that he had injured his low back and 
neck in an MVA where he stopped his car suddenly while 
driving.  He also reported being involved in an MVA 
"20 years ago" when his car was totaled.  He stated that he 
had "no physical complaints at time of accident" 20 years 
earlier."

In a June 1997 letter to a private attorney, Carin Walden, 
D.C., stated that she had seen the Veteran for injuries that 
he sustained as a result of an April 1997 MVA.  The Veteran 
reported that he had been driving a vehicle, stopped, and saw 
another vehicle sliding in to him from the rear.  He reported 
that he stiffened immediately and tried to pump his brakes to 
prevent his vehicle from moving forward.  He felt pain 
immediately in his neck and shoulders and his hat flew off of 
his head when his head was whipped forward and backward.  
When seen the day after the MVA, his complaints included 
moderate intermittent low back pain.  It was noted that his 
previous history was non-contributory.  The Veteran reported 
an MVA "which occurred over 20 years ago."  Neurological 
examination was positive for low back pain.  X-rays of the 
lumbosacral spine showed mild degenerative disc narrowing at 
L2/3 accompanied by osteophytic spurring at the anterolateral 
vertebral body margins of L2 and L3.  Dr. Walden stated that 
"the weaknesses caused by this accident may very well 
predispose the areas to future problems from aggravation of 
trauma which might not have otherwise bothered him prior to 
the accident."  The diagnoses included lumbar instability 
and acute trauma to the lumbar spine.  

On private outpatient treatment in July 1997, the Veteran 
complained of low back pain.  Objective examination showed 
that he "stands and moves apparently well, but when he 
flexes laterally, he has pain in the midline of the sacrum."  
The Veteran was able to stoop to bring his fingertips to 
touch the superior pull of the sacrum but could not bend any 
further.  The assessment was low back pain.

On VA examination in September 1998, the Veteran's complaints 
included back pain and spasms since an in-service MVA in 1976 
which was a head-on collision.  The Veteran reported 
experiencing locking up of his back two or three times a 
year.  Physical examination of the lumbosacral spine showed 
tightness in the paraspinal musculature.  The VA examiner 
opined that it was doubtful that the Veteran's reported in-
service lumbar strain at the time of his MVA would be related 
to his current low back pain because there were negative 
findings previously and no prior history of any lumbar 
strain.  The impressions included lumbosacral strain.

Private x-rays of the lumbosacral spine in March 2000 showed 
disc space narrowing at L2-3 and L5-S1 and no acute osseous 
abnormalities.

The Veteran testified at his RO hearing in March 2000 that he 
had been involved in an MVA during active service where 
several other persons involved in the accident had died from 
their injuries.  He testified that, since the accident, he 
had experienced low back pain.

A private magnetic resonance imaging (MRI) scan of the 
Veteran's lumbosacral spine in January 2004 showed a small 
horizontal disc herniation at L2-L3.

In a July 2004 statement, the Veteran contended that he had 
experienced low back symptoms since an in-service MVA in 1976 
in which he was the only survivor.  He stated, " The 
accident in 1976 is the only real trauma that has happened to 
my body."

In an August 2005 letter, Alan F. Kenney, M.D., stated that 
it was possible that the Veteran's current back problems 
"could have been a direct result of injuries sustained in 
his 1976 automobile accident."

In a November 2005 letter, Brent Belvin, M.D., stated that he 
was the Veteran's treating physician and was treating him for 
severe lumbar spine pain.  Dr. Belvin stated that he found 
the Veteran's spine "in an advanced degenerated state for a 
man of his age."  He opined that it was "highly likely that 
this advanced degenerative state could have been a direct 
result from trauma from a motor vehicle accident in 1976 
causing an acceleration of the normal degenerative process."

A review of the Veteran's outpatient treatment records from 
Dr. Belvin shows that this physician administered several 
epidural steroid injections to the Veteran's lumbar spine 
which relieved some of his symptoms in 2005.

In an April 2007 letter, Dr. Belvin stated that he had not 
seen the Veteran since November 2005 and had not reevaluated 
him since that time.  Based on a review of medical records 
which were available to him, Dr. Belvin opined that the 
Veteran "had an advanced degenerated state of his lumbar 
spine that could have certainly resulted from accelerated 
normal degenerative processes associated with trauma from a 
motor vehicle accident in 1976."

In a January 2008 letter, Gary Johnson, D.C., stated that, 
after discussing the Veteran's history with him, he opined 
that an untreated soft tissue injury from 1976 could have 
contributed to the Veteran's current spinal pathology.  
Dr. Johnson also stated that, even if the Veteran's 
osteoarthritis was pre-existing (genetic), the trauma which 
occurred in 1976 would contribute to accelerated degenerative 
changes and future spinal problems.

On VA examination in May 2008, the Veteran's complaints 
included constant low back pain "since a head-on collision 
in the 1970's."  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records, and 
noted the Veteran's July 1976 and February 1979 in-service 
MVA's.  The Veteran reported that his low back pain radiated 
in to the left lower extremity lateral to the knee.  The 
Veteran also reported experiencing episodic muscle spasms in 
the back musculature.  He denied any flare-ups or bowel or 
bladder incontinence.  He also denied using any braces or 
assistive devices.  He stated that he had missed 10 days of 
work in the past year due to his back.  He denied 
experiencing any incapacitating episodes.  Physical 
examination showed a normal gait, tenderness to palpation in 
the paraspinous muscles of the lumbar spine, and no muscle 
spasm but increased muscle tone in the paraspinous 
musculature of the lumbar spine.  There was increased pain 
but no further loss of motion on repetitive use.  X-rays 
showed L2-3 degenerative joint disease with degenerative disc 
disease.  The VA examiner opined that the Veteran's current 
back condition was not likely related to active service where 
he was involved in an MVA because, at the time of the 
accident, there was no back pain and an in-service 
orthopedist concluded that no specific treatment was 
indicated.  The VA examiner determined that the Veteran's 
current back condition was less likely than not related to 
active service.  The diagnoses included myofascial lumbar 
syndrome with a facet-type radiating pain down the left lower 
extremity.

In a June 2008 statement, the Veteran's wife stated that the 
Veteran had battled substance abuse for many years.  She also 
stated that the Veteran's back problems were related to 
injuries he suffered in 1976 while on active service.  

In a separate July 2008 statement, J.A.S. stated that he had 
supervised the Veteran from 1998 to 2006.  He stated that the 
Veteran "had a severe attendance problem" due to constant 
back pain.  The Veteran had reported to J.A.S. that his 
problems stemmed from in-service injuries.  

Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a low 
back disability.  The Board notes initially that, although 
the Veteran has contended that he injured his low back as a 
result of an in-service MVA, he has not reported consistently 
when this in-service MVA allegedly occurred.  For example, 
when he submitted his September 1997 VA Form 21-4176, 
"Report of Accidental Injury," the Veteran stated both that 
he did not know when his in-service MVA had occurred and 
"morning reports" indicated that this accident had occurred 
on March 3, 1976.  NPRC subsequently confirmed that there was 
no official record (such as a line of duty investigation) 
dated between 1975 and 1979 concerning the Veteran's alleged 
in-service MVA in March 1976.  The Veteran subsequently 
reported on VA examination in April 1997 that his in-service 
MVA had occurred in 1978.  When he was treated for injuries 
sustained following a post-service MVA in April 1997, the 
Veteran denied experiencing any injuries as a result of an 
in-service MVA which he stated had occurred in 1977.

The Veteran's service treatment records show that he was 
involved in three separate MVA's during active service in 
July 1976 and in February and March 1979.  There is no record 
that he was involved in an MVA in March 1976 or that he 
injured his low back as a result of this alleged in-service 
MVA or at the time that his three in-service MVA's actually 
occurred.  The service treatment records show instead that, 
following his first in-service MVA in July 1976, the Veteran 
reported that he suffered trauma to the left side of his body 
with a fractured left eleventh rib and a left renal 
contusion.  He was transferred to a private hospital and was 
treated with bed rest, fluids, and observation.  When he 
returned to a military hospital for further treatment, an in-
service orthopedist determined that "no specific treatment 
was indicated."  

On February 14, 1979, the Veteran reported that he had been 
in an MVA that morning.  He admitted to drinking alcohol 
(151-proof rum and tequila) but did not remember anything 
about the accident.  Physical examination showed edema and 
ecchymosis at the right medial orbit and equal strength in 
all extremities.  The Veteran appeared to be nervous and had 
uncontrollable muscle spasms in the upper trunk.  X-rays of 
the skull showed no sign of fracture.  

Finally, in an ER report dated on March 14, 1979, it was 
noted that the Veteran had arrived in a private automobile 
and was under the influence of alcohol.  He reported that he 
had been involved in an MVA the evening before his ER visit 
with trauma to his forehead and right knee.  The Veteran was 
driving while intoxicated and did not remember the accident.  
The diagnosis was a mild concussion.  Given the Veteran's 
inconsistencies in reporting his in-service history of MVA's, 
and because his reported in-service history is not supported 
by a review of the contemporaneous service treatment records, 
the Board finds that the Veteran's lay statements concerning 
an in-service MVA in March 1976 are not credible.

The Board also finds that the Veteran was operating his motor 
vehicle in a dangerous manner by drinking and driving and, 
since he has admitted abusing alcohol at the time of his in-
service MVA's in February and March 1979, his actions at the 
time of those accidents constituted willful misconduct 
because they "involved deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences."  38 C.F.R. §§ 3.1(n)(1), 
3.301(c)(2).  Thus, the presumption that any injuries 
sustained by the Veteran as a result of in-service MVA's in 
February and March 1979 occurred in the line of duty is 
rebutted.  See 38 C.F.R. § 3.301; see also Thomas, 423 F.3d 
at 1279.  Because service connection is precluded for 
disabilities that result from a Veteran's willful misconduct, 
and because the Veteran's actions at the time of his in-
service MVA's in February and March 1979 constituted willful 
misconduct, the Board determines that service connection for 
a low back disability as a result of in-service MVA's in 
February and March 1979 must be denied due to a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

With respect to the Veteran's in-service MVA in July 1976, 
the Board notes that there are several medical opinions in 
the claims file which relate his current low back disability 
to active service based on his alleged in-service history of 
injuring his back following an MVA in 1976.  As noted 
elsewhere, there is no support in the Veteran's service 
treatment records for this assertion.  These records show 
instead that, although the Veteran fractured the eleventh rib 
and incurred a left rental contusion, he required no specific 
orthopedic treatment following this accident.  

The Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court also has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, 
a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Accordingly, to the extent that medical opinions in 
the Veteran's claims file are based on the Veteran's 
inaccurately reported in-service history of injuring his low 
back following an MVA in 1976, the Board finds that such 
medical evidence is not probative on the issue of whether the 
Veteran's current low back disability is related to active 
service.  

Dr. Kenney also stated in August 2005 that it was 
"possible" that the Veteran's current back problems could 
have resulted from injuries sustained in an in-service MVA in 
1976.  Current regulations provide that service connection 
may not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2009); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if 
Dr. Kenney's opinion is viewed in the light most favorable to 
the Veteran, this evidence does not establish service 
connection for a low back disability.

The remaining medical evidence shows that, following VA 
examination in May 2008, the VA examiner determined that the 
Veteran's current low back disability was less likely than 
not related to active service.  The VA examiner's rationale 
was that, at the time of the Veteran's MVA's in July 1976 and 
February 1979, no back pain was reported and an in-service 
orthopedist specifically had concluded that no treatment was 
necessary.  In summary, there is no competent medical 
evidence linking the Veteran's current low back disability to 
active service.  

	(CONTINUED ON NEXT PAGE)





As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


